Citation Nr: 1634205	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  09-25 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a left foot disorder.  

2.  Entitlement to an initial rating in excess of 10 percent for a bunion of the right great toe.  


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from August 1987 to December 1987 and from February 2003 to April 2004, to include service in Southwest Asia from March 2003 to February 2004.  She also had periods of Reserve service.  

This matter comes to the Board of Veterans Appeals (Board) on appeal from July 2008 and January 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for right toe bunion with an initial 10 percent rating, effective October 25, 2007, and denied service connection for a left foot disorder, respectively.  Thereafter, the Veteran perfected an appeal as to the propriety of the initially assigned rating for her right foot bunion and the denial of service connection for a left foot disorder.  In November 2012, the Board remanded the matter for additional development and it now returns for final appellate review.     

In connection with the issues currently before the Board, the Veteran indicated that she did not want a Board hearing.  In this regard, she did not request one in either substantive appeal perfecting her appeals of the aforementioned issues.  Furthermore, in November 2011, the Veteran stated that she would like her case to go forward without a Board hearing.  Therefore, the Board finds that the Veteran does not desire a Board hearing on the matters addressed herein.

The Board notes that additional evidence consisting of VA treatment records was associated with the record after the issuance of the most recent adjudication of the Veteran's claims in the July 2014 supplemental statement of the case.  However, such records are either duplicative of those previously considered or do not pertain to the issues addressed herein.  38 C.F.R. § 20.1304(c) (2015).  Therefore, there is no prejudice to the Veteran in the Board proceeding with a decision at this time.

The Board observes that the Veteran has perfected an appeal as to the issue of entitlement to service connection for fibromyalgia and a right hip disorder; entitlement to a rating in excess of 30 percent for major depressive disorder with adjustment disorder with anxiety and depressed mood; and entitlement to a temporary total evaluation due to hospital treatment in excess of 21 days for a service-connected disability; however, as she has requested a Board video-conference hearing before a Veterans Law Judge in connection with such appeal, those issues will be the subject of a separate Board decision issued at a later date.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDINGS OF FACT

1.  In August 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through her authorized representative, that a withdrawal of the appeal with respect to entitlement to service connection for a left foot disorder is requested.

2.  For the entire appeal period, the Veteran's bunion of the right great toe is mild, without evidence of a moderately severe foot injury, and most nearly approximates no more than operated unilateral hallux valgus with resection of metatarsal head or severe unilateral hallux valgus, if equivalent to amputation of the great toe.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal with respect to entitlement to service connection for a left foot disorder by the Veteran through her authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for an initial rating in excess of 10 percent for a bunion of the right great toe are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.71a, Diagnostic Code 5280 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, on August 10, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran through her authorized representative that a withdrawal of the appeal with respect to entitlement to service connection for a left foot disorder is requested.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with regard to such issue.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to entitlement to service connection for a left foot disorder and it is dismissed.

II.  Due Process Considerations 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Such notice applies to all five elements of a service connection claim, to include 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

In the instant case, the Veteran has appealed with respect to the propriety of the initially assigned rating for her right great toe disability from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for her right great toe disability was granted and an initial rating was assigned in the July 2008 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  She has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also provided VA examinations in February 2008 and September 2010.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  

In addition, the Veteran was afforded another VA examination in June 2014 but failed to appear.  Under 38 C.F.R. § 3.655, when a Veteran fails to appear for an examination regarding claims for increased ratings, the claim should be denied.  However, in this case, as the Veteran did appear for previous VA examination regarding the claim, and thus, the Board will decide the claim based upon the evidence of record.  

Furthermore, Board finds there has been substantial compliance with the Board's November 2012 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, in November 2012, the matter was remanded in order to obtain outstanding records and afford the Veteran a contemporaneous VA examination so as to determine the nature and severity of her right great toe disability.  Thereafter, additional treatment records were associated with the file and, as indicated in the preceding section, the Veteran was scheduled for a VA examination in June 2014; however, failed to attend.  Therefore, the Board finds that there has been substantial compliance with the Board's November 2012 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

III.  Initial Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

When a disability is not specifically listed in the Rating Schedule, it may be rated under a closely related injury in which the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

The Veteran's bunion of the right great toe is rated 10 percent disabling under the criteria of 38 C F R § 4.71a, Diagnostic Code 5280, which contains the ratings for unilateral hallux valgus.  Specifically, such provides for a 10 percent rating where such was operated with resection of metatarsal head, or if it is severe, if equivalent to amputation of great toe.

The February 2008 VA examination report notes no objective evidence of painful motion, swelling, tenderness, instability, or weakness of the right foot.  In addition, no abnormal weight bearing, hammertoes, malunion of the tarsal or metatarsal bones, and hallux valgus or rigidus was reported.  No muscle atrophy of the foot was noted.  The impression of x-ray examination of the right foot was no discrete abnormality.  

Although the February 2008 VA examination report reflects the Veteran's complaints of pain in the bunion of her right great toe aggravated by being on her feet for extended periods in association with her job as a housekeeper, the examiner reported no effects on chores, shopping, recreating, traveling, feeding, bathing, dressing, toileting, grooming, and driving, and only mild effects on exercise and sports was noted.  

Based on the foregoing, the July 2008 rating decision awarded service connection for the Veteran's right great toe disability and assigned a 10 percent rating for such disability pursuant to Diagnostic Code 5280.

In addition, a September 2009 VA treatment record notes that x-ray examination was negative for bony abnormalities.  The September 2010 VA examination report reflects a mild bunion of the first metatarsal phalangeal joint of the right foot.  No hallux valgus deformity was reported, and x-rays were noted to show no degenerative changes.  

Further, an October 2011 VA treatment record notes that findings on x-ray examination and magnetic resonance imaging (MRI) of the right foot were essentially normal.  In addition, an April 2012 VA treatment record attributes right foot pain to right ankle posterior tibia tendonitis and lumbago, not the service-connected bunion of the right great toe.  Regardless, the evidence does not establish that the right foot disability more closely approximates to the criteria for a rating in excess of 10 percent at any time during the appeal period.  

Even in consideration of a July 2012 record noting right foot posterior tibial tendonitis and right foot plantar fasciitis, the Veteran's bunion of the right great toe does not more closely approximate to the criteria for a rating in excess of 10 percent as the evidence does not show that such disorders are attributable to her right great toe disability.      

An annual foot examination in July 2013 was reported to be normal.  Sensation was noted to be normal/intact to monofilament, and pedal pulses examination results were noted to be normal/present.  In addition to normal sensation and circulation, no deformity and no ulceration were reported.  A December 2013 record notes radial and dorsalis pedis pulses were "+2/4," and dorsi/plantarflexion was +5/5."  However, no abnormality found was attributed to the Veteran's right great toe disability. 

The Board finds that the Veteran's symptoms related to her right great toe bunion are adequately compensated for by the current 10 percent rating assigned.  To the extent that the Veteran claims that she has neurologic abnormalities of the right foot related to the service-connected right great toe bunion, as noted above, the Board remanded the matter to afford the Veteran a VA examination in that respect in June 2014, for which she failed to report.  

Although a January 2010 VA treatment records reflects complaints of foot problems in association with being on her feet all day at work, and of pain and swelling in the right foot at the end of her work day in her July 2011 substantive appeal, the 10 percent rating assigned contemplates impairment in earning capacity, including loss of time from exacerbations, if any, due to the right great toe bunion.  38 C.F.R. § 4.10.  

Additionally, other diagnostic codes for foot disabilities are not more appropriate because the evidence of record does not support the presence of these foot disabilities attributable to the Veteran's right great toe disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (acquired flatfoot), Diagnostic Code 5277 (weak foot), Diagnostic Code 5278 (claw foot), Diagnostic Code 5279 (anterior metatarsalgia), Diagnostic Code 5281 (hallux rigidus), Diagnostic Code 5282 (hammer toe), Diagnostic Code 5283 (malunion or nonunion of the tarsal and metatarsal bones).     

Finally, the Board does not find evidence of a disability that would be analogous to a moderately severe foot injury so as to warrant a 20 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Although the February 2008 VA examination report notes the onset of foot pain in association with carrying a five gallon drum, there are no additional symptoms that are unaccounted for that would require rating by analogy pursuant to Diagnostic Code 5284.  See Yancy v. McDonald, 27 Vet. App. 484, 491-92 (2016) (rejecting arguments that Diagnostic Code 5284 is a "catch-all provision" and holding that the VA Secretary's interpretation of "injury" as that which resulted from external trauma as opposed to a disability caused by a degenerative process for example, was entitled to deference).  

In reaching the aforementioned conclusions, the Board has considered the Veteran's contentions with respect to the nature of her service-connected right great toe disability and notes that her lay testimony is competent to describe certain symptoms associated with such disability, to include pain and swelling as well as exacerbation of such symptoms after being on her feet for an extended period of time.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of such service-connected disability.  As such, while the Board accepts the Veteran's testimony with regard to the matters she is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected right great toe disability.

The Board has also considered whether staged ratings are appropriate for the Veteran's service-connected right great toe disability.  See Fenderson, supra.  However, the Board find that her symptomatology has been stable throughout the appeal period; therefore, assigning staged ratings for such disability is not warranted. 

The Board has also considered whether this claim should be referred for consideration for an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16   (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
 § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The symptoms associated with the Veteran's right great toe disability, as described above, are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe her disability.  In that regard, the Board finds that the Veteran's complaints of pain and swelling associated with her right great toe disability are contemplated by the schedular rating criteria.  Specifically, the criteria under Diagnostic Code 5280 contemplates severe symptoms, analogous to amputation of the great toe, or if operated with resection of the metatarsal head.  The Veteran's symptoms are encompassed within the definition of being analogous to amputation.  Moreover, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with her service-connected right great toe disability.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  In the instant case, the Veteran does not contend, and the evidence does not show, that her right great toe disability renders her unemployable.  In fact, the evidence reflects that the Veteran has been employed throughout the appeal period.  Therefore, the Board finds that a claim for TDIU is not raised by the Veteran or reasonably raised by the record and, as such, need not be further addressed.

In adjudicating the Veteran's initial rating claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against such claim.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 4.3, 4.7.




ORDER

The appeal with respect to entitlement to service connection for a left foot disability is dismissed.  

An initial rating in excess of 10 percent for a bunion of the right great toe is denied. 



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


